Case 2:20-cv-00172-DBH Document 56 Filed 04/27/21 Page 1 of 2        PageID #: 904



                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE

 DOUGLAS BURKA, MD,                        )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )
                                           )
 GARRISON PROPERTY AND                     )      CIVIL NO. 2:20-CV-172-DBH
 CASUALTY INSURANCE COMPANY                )
 AND UNITED SERVICES                       )
 AUTOMOBILE ASSOCIATION                    )
 INSURANCE COMPANY,                        )
                                           )
                         DEFENDANTS        )

                ORDER ON MOTION FOR RECONSIDERATION

      Insurer USAA has filed a motion to reconsider my February 22, 2021,

Decision and Order on Cross-Motions for Summary Judgment (ECF No. 46).

Mot. to Reconsider (ECF No. 51).      Because I adequately treated all USAA’s

arguments in my original order, I DENY the motion with this one additional

comment addressing a recent case.

      In its “Notice of Supplemental Authority in Support of Motion to

Reconsider” (ECF No. 52), USAA contends that my refusal to consider its

purported cancellation notice was error in light of a First Circuit decision issued

after my order, Joseph v. Lincare, Inc., 989 F.3d 147 (1st Cir. 2021). Lincare is

distinguishable.   In that case, Lincare had provided Joseph three company

documents in response to Joseph’s explicit discovery requests. The First Circuit

remarked:

            [W]hen Joseph sought to use the documents as being what
            they appeared to be, Lincare never offered any suggestion
            that it had produced unauthentic documents. Rather, it
            simply played “gotcha,” waiting until discovery was over to
Case 2:20-cv-00172-DBH Document 56 Filed 04/27/21 Page 2 of 2              PageID #: 905



             challenge authenticity by arguing that Joseph had failed to
             obtain an express admission of authentication by Lincare of
             its employees who created the documents. In rewarding this
             gambit, the district court erred.

Id. at 157. Thus, it was Lincare that produced the documents in discovery and

Lincare that later, once discovery was complete, challenged their authenticity.

The court stated:

             Discovery is expensive enough without adding make-work.
             When a party in response to discovery requests points to a
             document that appears on its face to be a business record of
             the producing party, the other parties should be able to treat
             the document as authentic unless someone offers some
             reason to think otherwise, before it is too late to do something
             about it.

Id. at 156-57. That reasoning simply does not apply here. USAA produced the

purported notice for the first time by attaching it to its objection to Burka’s cross-

motion for summary judgment without any evidentiary foundation, and Burka

objected to the notice’s authenticity. See Defs.’ Opposing Statement of Material

Facts, Additional Facts ¶ 1 (ECF No. 36) (asserting that the policy was cancelled

by Burka effective May 1, 2015); Pl.’s Reply to Defs.’ Additional Facts ¶ 1 (ECF

No. 39) (denying and stating “The only support submitted for this purported fact

is a document that USAA asserts it issued. The document is not submitted as a

business record or otherwise supported by an Affidavit.”).

      The motion for reconsideration is DENIED.

      SO ORDERED.

      DATED THIS 27TH DAY OF APRIL, 2021

                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE


                                                                                       2
